Citation Nr: 0828124	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  97-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis and/or 
restrictive lung disease, to include as a result of in-
service asbestos exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case has a long procedural history.  After the veteran 
appealed the July 1997 decision, the Board issued a January 
1999 decision wherein entitlement to service connection for 
asbestosis and restrictive lung disease was denied.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 1999, the 
Court remanded the claim to the Board for further action.  
The Board remanded the claim for additional development in 
June 2000.  In March 2003, a Board decision denied service 
connection for a respiratory disorder.  Subsequently, the 
veteran appealed to the Court and the case was remanded to 
the Board for further action.  In November 2004, the Board 
remanded the case for additional development before denying 
entitlement to service connection for asbestosis and/or 
restrictive lung disease by a May 2005 decision.  Thereafter, 
the veteran appealed to the Court.  The Court issued a 
memorandum decision in April 2007 whereby the Board's May 
2005 decision was set aside and the case was again remanded 
to the Board for further action.  In September 2007, the 
Board remanded the case for additional development and it has 
now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  It is as likely as not that the veteran was exposed to 
asbestos during active military service.

2.  The veteran does not have a chronic lung disease, 
including asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis or a restrictive lung 
disease that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
appeal process.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2008).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The veteran's claim was filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claim 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the Court has held 
that, in cases such as this one, the veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through December 2004 and October 2007 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate the service connection claim.  The October 2007 
letter provided the veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in June 2008, which followed the 
October 2007 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2004 and October 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of 
the service connection issue for further notification is not 
necessary

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's treatment records from the VA 
Medical Center (VAMC) in Cincinnati, Ohio, have been 
obtained.  Records from multiple private treatment providers 
identified by the veteran have also been obtained.  The 
providers include R.B.L., M.D.; J.C.H., M.D.; R.L.C., M.D.; 
the Christ Hospital, St. Elizabeth Medical Center, and the 
University Hospital.

The Board notes that the RO was not able to obtain the 
veteran's service medical records.  Only a handful of 
personnel records were obtained.  On multiple occasions, the 
RO attempted to obtain the service medical records.  At one 
time, it appeared that the records were in the custody of the 
National Personnel Records Center (NPRC).  However, NPRC has 
since determined that the veteran's medical records are 
unavailable.  The records are likely lost or destroyed.  
Further efforts to obtain any other service medical records 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  Therefore, 
another remand of the issue in order to make further requests 
for service medical records is not necessary.

In May 1996 and October 2002, the veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  In the April 2007 memorandum decision, 
the Court found that an opinion provided by the October 2002 
VA examiner was inadequate.  Consequently, the veteran was 
afforded another VA examination in October 2007, the report 
of which is also of record.  Furthermore, the veteran was 
afforded the opportunity to provide testimony at a hearing 
before the RO in January 1998.

The veteran or his representative has not otherwise alleged 
that there are any outstanding medical records probative of 
the claim on appeal that need to be obtained.  Significantly, 
in a July 2008 telephone conversation with the RO, the 
veteran stated that he had no additional evidence to submit.  
Therefore, VA has properly assisted the veteran in obtaining 
any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that he was exposed to asbestos while 
performing his duties during active military service.  He 
believes that he developed a lung disability as a result of 
the asbestos exposure, such as asbestosis.  Thus, the veteran 
believes that service connection is warranted.

According to the VA Adjudication Procedure Manual, common 
materials that may contain asbestos include steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.a 
(2007).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
M21-1MR, Part IV. Subpart ii, chapter 2, section C.9.g.  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products, such as 
clutch facings and brake linings, and manufacture and 
installation of products, such as roofing and flooring 
materials asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR, Part IV, Subpart ii, chapter 2, 
section C.9.f.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and genitourinary 
system, except the prostate.  M21-1MR, Part IV, Subpart ii, 
chapter 2, section C.9.b.

A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea on exertion, 
end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale that can be 
demonstrated by instrumental methods.  M21-1MR, Part IV, 
Subpart ii, chapter 2, section C.9.e.  It should be noted 
that the latent period for development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
between first exposure and development of disease.  M21-1MR, 
Part IV, Subpart ii, chapter 2, section C.9.d.

A review of the veteran's available personnel records reveals 
that the veteran had a military specialty of message center 
man.  His primary duties also involved communications.  At 
his hearing, the veteran testified that he worked as a 
lineman installing phone and electrical lines.  According to 
the veteran, the installation work involved stripping 
asbestos-covered wiring.  The veteran also alleged that he 
worked in and around buildings that contained asbestos.  He 
stated that the asbestos exposure took place at bases in 
Twentynine Palms, California, and New River, North Carolina.  
Additionally, the veteran believes he was exposed to asbestos 
when he was aboard the U.S.S. Mount McKinley.

Personnel records document that the veteran was stationed at 
the Marine Corps Base in Twentynine Palms from June 1957 to 
July 1958.  He was stationed at the Marines Corps Air 
Facility in New River from July 1958 to March 1959.  There is 
no information in the records regarding service aboard the 
U.S.S. Mount McKinley.  The personnel records are negative 
for any explicit indication that the veteran was exposed to 
asbestos during his service.  Additionally, as noted above, 
the service medical records are unavailable.

The Court has generally held that, when service medical 
records are lost or destroyed, VA has a heightened duty to 
assist in the development of a claim and the Board has a 
heightened obligation to explain its findings and 
conclusions.  See Cromer, 19 Vet. App. 215, 217-18 (2005) 
(citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In light of the veteran's documented military duties and his 
testimony regarding his work around asbestos, it is 
reasonable to believe that the veteran had in-service 
exposure to asbestos.  With reasonable doubt resolved in his 
favor, the Board finds that the veteran was as likely as not 
exposed to asbestos during his active military service.  (In 
a December 2002 supplemental statement of the case, the RO 
determined that the veteran was exposed to asbestos during 
military service.)

Establishing in-service exposure to asbestos does not in and 
of itself result in entitlement to service connection.  In 
order for service connection to be warranted, the probative 
evidence must show that the veteran has asbestosis or another 
asbestos-related disability that had its onset during active 
military service or is otherwise attributable to active 
military service.  That is, the evidence must at least be in 
equipoise.  See 38 C.F.R. § 3.102.

The veteran maintains that he has asbestosis and has been 
diagnosed with the disease.  The post-service medical records 
reflect a varying, and sometimes ambiguous, medical picture 
with respect to the veteran's lungs.  At times during the 
claims process, the medical evidence was not conclusive with 
respect to the existence of a lung disability, particularly a 
disability related to asbestos exposure.  In order to 
accurately assess the veteran's claim, the entire body of 
evidence assembled in connection with the claim and 
associated with the claims file must be considered.  Of 
particular importance is the composition of the medical 
evidence and the veteran's medical history in existence at 
the time of any specific findings during the claims process.  
As the adjudication of the claim proceeded, including through 
the appeals process, the veteran's disability picture was 
clarified.  In considering this medical evidence, the Board 
finds that the veteran does not in fact have asbestosis or 
any other chronic lung disability.

There are no post-service medical records dated prior to 
March 1991.  The veteran has not stated that he was diagnosed 
with asbestosis prior to that time.  Nevertheless, the VA 
Adjudication Procedure Manual indicates that it would not be 
unexpected that such a disease could develop over thirty 
years after the exposure to asbestos.  (The veteran has also 
indicated that he worked around asbestos during post-service 
employment in the railroad industry.  However, he has stated 
that the exposure was minimal compared to his in-service 
exposure.)

In 1991, the veteran was seen by his treating physician Dr. 
R.L.C. for chest pain.  Subsequent entries in the treatment 
records by Dr. R.L.C. indicate that the veteran's lungs were 
clear.  Dr. R.L.C. began to treat the veteran for heart 
disease and recurrent angina.  Dr. R.L.C. did not diagnose 
the veteran with a lung disability at that time.  The veteran 
was also seen by Dr. J.C.H. for treatment for heart disease.  
In July 1993, Dr. J.C.H. noted that the veteran had a history 
of coronary artery disease dating back to 1980.  Dr. J.C.H. 
did not diagnose the veteran with a lung disability.

In July 1993, Dr. R.B.L. interpreted x-rays of the veteran's 
chest.  Dr. R.B.L.'s interpretation appears to be the basis 
for much of the confusion regarding the veteran's disability 
picture with respect to the lungs, at least during the 
earlier period of the claims process.  He noted that he did 
not observe a mass in the lungs, pleural plaque, calcified 
plaque, pleural thickening, or hemi-diaphragmatic plaque.  
Dr. R.B.L. stated that there was early but definite 
interstitial fibrosis noted in the middle and lower lung 
zones with irregular linear interstitial marking delineated.  
He stated that the findings were typical of previous asbestos 
exposure and indicated asbestosis.

The findings set forth in Dr. R.B.L.'s July 1993 x-ray report 
are not consistent with the findings in the medical evidence 
that was created after that report.  A significant amount of 
evidence pertaining to the lungs was subsequently associated 
with the claims file that did not indicate interstitial 
fibrosis or asbestosis.  In light of the inconsistent 
findings, the Board accords the July 1993 x-ray report little 
probative value.

In June 1994, Dr. R.L.C. began to include a history of 
asbestosis among the veteran's assessed problems.  Chest x-
rays were taken in November 1994.  It was noted that the 
lungs were clear and the chest was normal.

In February 1996, chest x-rays were taken at Christ Hospital 
Radiology with a presenting diagnosis of possible asbestosis.  
There was evidence of old granulomatous disease.  There were 
possible pleural plaques seen posteriorly on the lateral 
view, but they were not seen on the posterior to anterior 
view.  The radiologist recommended a chest CT for 
clarification of the finding.

A subsequent CT scan of the chest was administered in March 
1996.  There was evidence of old granulomatous disease.  
There were some upper limits of normal-sized non-calcified 
mediastinal nodes and coronary artery calcification seen.  
Significantly, the radiologist saw no definite pleural 
plaques, pleural thickening, or pleural calcification to 
suggest asbestos-related pleural disease.

In April 1996, the veteran underwent pulmonary function 
testing (PFT) at St. Elizabeth Medical Center.  This was the 
first of several PFTs associated with the record.  Shortness 
of breath and a history of prior tobacco use were noted.  The 
results were interpreted as possible restrictive disease, 
because the forced vital capacity (FVC) was reduced.  
However, it was noted that mild restrictive lung disease did 
not account for the isolated reduction in FVC and diffusion 
was normal.  

In May 1996, the veteran underwent VA examination in 
connection with the claim.  At that time, the veteran 
complained of shortness of breath and chest pain over the 
past six months.  The examiner noted the veteran's history of 
asbestos exposure.  Based on a review of the medical evidence 
and an examination of the veteran, the examiner stated that 
he did not feel that the veteran had any malignant disease.  
The examiner reiterated the radiological findings that did 
not show evidence of any pleural-based plaques that would 
suggest any asbestos-related pleural disease.  The examiner 
interpreted the PFT as diagnostic of mild restrictive disease 
with a normal diffusion capacity.  The examiner concluded 
that the veteran had a mild restrictive lung disease that was 
slowly progressive, but the veteran did not have any 
malignant disease.

In March 1997, another chest x-ray was administered at the 
Christ Hospital.  The presenting diagnosis was asbestosis.  
Calcified granulomas were seen.  No pleural calcifications, 
pleural thickening, or effusion were seen.  The diagnosis was 
a stable chest with evidence of old granulomatous disease.  A 
handwritten note on the x-ray report stated that asbestosis 
is a lung disease of asbestos workers.  The note went on to 
state that the veteran's x-ray did not show any asbestosis.

During this time period, Dr. R.L.C. continued to list 
asbestosis or a history of asbestosis as one of the veteran's 
medical problems.  Dr. R.L.C. also treated the veteran for 
acute bronchitis.  Additional chest x-rays were taken in 
November 1998 at the Christ Hospital with an initial 
indication of asbestos screening.  The lungs were 
underinflated with crowding of vascular marking at both lung 
bases.  There was no abnormal calcification, interstitial 
edema, or pleural fluid present.  The radiologist's 
impression was an underinflated chest without evidence of 
active cardiopulmonary disease.  He stated that the study was 
unchanged from the March 1997 x-rays.

Another chest x-ray was administered in April 1999 with a 
clinical history of asbestos exposure.  It was a negative 
study with no interval change since the December 1998 study.  
The interstitium was normal.  The lungs were fully expanded 
with no infiltrates, nodules, or masses seen.  Specifically, 
no pleural calcification was seen.

In May 2000, a PFT was performed at St. Elizabeth Medical 
Center.  A presenting diagnosis of asbestosis was noted with 
a hazard of asbestos and a history of prior tobacco use.  
Although FVC was mildly reduced, the interpretation was a 
normal airflow.  It was stated that the veteran's lung 
function had not changed significantly since the April 1996 
PFT.

Chest x-rays were taken in February 2001 at the University 
Hospital.  Despite an indication of asbestosis, the 
impression was that of a normal chest.  The radiologist found 
that the heart and lungs were within normal limits.  Notably, 
he stated that there was no evidence of asbestosis or 
findings to suggest past exposure.  X-rays were again 
administered in August 2002.  A history of prior asbestos 
exposure was noted.  The lungs were found to be clear and 
there was no acute disease.  PFTs were completed in August 
2002 at St. Elizabeth Medical Center.  Airflow and diffusion 
were normal.  However, mild restrictive disease was evident 
based on reduced FVC.

In October 2002, the veteran underwent additional VA 
examination.  At the time of that examination, the veteran 
complained of occasional shortness of breath, primarily on 
exertion.  On examination, the veteran's chest was clear to 
auscultation and percussion.  The excursion on breathing was 
normal.  There were no anatomical abnormalities or 
respiratory symptoms.  There were also no signs or symptoms 
to suggest the presence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, abnormal weight loss or 
gain, kypho-scoliosis, or pectus excavatum.  PFTs were 
performed and the examiner diagnosed the veteran with mild 
restrictive lung disease.  Thus, at this point in the claims 
process, it was thought the veteran had a mild restrictive 
lung disease based on PFTs from VA and St. Elizabeth.

The October 2002 examiner reviewed the July 1993 x-ray report 
and other clinical evidence that was associated with the 
claims file at that time.  He noted the veteran's history of 
exposure to asbestos and past tobacco use.  The examiner gave 
the opinion that the veteran's underlying lung condition was 
not likely related to any previous asbestos exposure.  The 
examiner discounted the July 1993 x-ray report because Dr. 
R.B.L. had reported findings that were typical, but not 
conclusive of asbestos exposure.  The examiner pointed to the 
chest x-rays and CT scan in 1996 that showed no evidence of 
pleural plaques or pleural thickening.  Without evidence of 
pleural plaques or pleural thickening, the examiner stated 
that it was unlikely that the veteran's underlying 
restrictive lung disease was the result of asbestos exposure.  
The examiner related the veteran's symptom of shortness of 
breath to exertional angina and underlying coronary artery 
disease.

As noted above, the Court found that the opinion provided by 
the October 2002 VA examiner was inadequate.  The Court found 
that the underlying basis for the examiner's conclusion was 
not adequately explained.  That is, the examiner did not 
support his conclusion that the veteran's restrictive lung 
disease was not likely caused by his exposure to asbestos.  
Absent a discussion of why the lack of pleural plaques or 
pleural thickening meant that the veteran's lung problems 
were not caused by exposure to asbestos, the conclusion was 
not understandable.

Since the October 2002 VA examination, additional medical 
evidence has been obtained that further clarifies the 
veteran's disability picture.  In March 2005, x-rays of the 
chest were administered at the University Hospital with an 
indication of asbestosis.  The findings included a calcified 
granuloma in the left lower lobe and calcification of the 
left hilar lymph nodes.  Otherwise, the lungs were clear of 
focal consolidation or pulmonary nodules.  There was no 
pleural thickening or pleural plaques identified.  The 
radiologist's impression was no evidence for asbestosis-
related disease or for metastatic disease.

VA medical records show treatment at the Cincinnati VAMC from 
January 2004 to April 2008.  The veteran was primarily 
treated for heart-related diseases.  Some records note a 
history of asbestos in the lungs.  Regular examination of the 
lungs in conjunction with the heart disease treatment did not 
reveal any lung symptomatology.  

Pursuant to the Board's September 2007 remand, the veteran 
underwent further VA examination in connection with the claim 
in October 2007.  The VA examiner issued several reports with 
the same general findings.  The veteran reported to the 
examiner his history of in-service asbestos exposure in 
conjunction with the installation of electrical and telephone 
lines.  The veteran also reported his work with the railroad 
that ended in 1987 when he retired on disability as a result 
of his heart disease.  Additionally, the examiner noted the 
veteran's history of cigarette smoking of two packs per day 
from age 55 to age 74.  The veteran denied having a chronic 
cough or shortness of breath.  He stated that he was not 
receiving any lung treatment.

Physical examination of the chest revealed a well-healed 
incision with a pacemaker battery in the right upper chest 
and a catheter in the left upper chest.  The lungs were clear 
to auscultation and percussion.  There were no rales, 
rhonchi, wheezes, or dullness.

The VA examiner reviewed the claims file and made note of the 
prior findings in the evidence, including the July 1993 chest 
x-ray and subsequent chest x-rays, CT scans, PFTs, and VA 
examinations.  The VA examiner noted that the veteran 
underwent coronary artery bypass surgery in June 2007.  
Multiple CT scans of the thorax were done over the past 
several years that revealed calcified lymph nodes, but no 
pleural plaques or pulmonary infiltrates.  The VA examiner 
also noted that VA chest x-rays were taken in March 2007 and 
October 2007.  The March 2007 impression was that there was 
no radiographic evidence for asbestos-related pleural disease 
or asbestosis.  The October 2007 x-rays revealed a prominent 
pacemaker and catheter with small left pleural effusion 
probably related to surgery.  An October 2007 CT scan of the 
thorax revealed minimal left pleural thickening that was 
likely related to the surgery.

The October 2007 VA examiner's ultimate conclusion was that 
there was no evidence of pulmonary asbestosis.  He cited to 
Harrison's Textbook in which asbestosis is defined as a 
diffuse interstitial fibrosing disease of the lung that is 
directly related to the intensity of exposure.  The examiner 
stated that the chest x-ray and CT scan of the thorax 
revealed no evidence of fibrosis.  He also stated that the 
veteran is obese and obesity is a common cause of a 
restrictive pattern on pulmonary function testing.

In March 2008, the RO requested the October 2007 VA examiner 
to expound on his opinion.  Regarding the presence of a 
current lung disease, the examiner stated that it was his 
medical opinion that there is no currently clinically 
diagnosed lung disease.  The examiner based the opinion on 
the lack of symptoms, the March 2007 x-ray report, and the 
October 2007 CT scan.  He pointed to the absence of fibrosis.  
Although PFTs revealed mild restrictive disease, the examiner 
stated that the veteran is obese and obesity is a common 
cause of a restrictive PFT pattern.  It was the examiner's 
medical opinion that the veteran does not have pulmonary 
disease and the restrictive PFT pattern is reflective of his 
obesity.

Regarding a relationship between a present lung disease and 
the veteran's active military service, the examiner stated 
that the question was moot because there is no active lung 
disease.  The question of whether there was a tobacco-related 
etiology was also irrelevant in the absence of a current lung 
disease.  Lastly, in response to a concern set forth by the 
veteran's representative relating to the adequacy of the 
examination instructions, the examiner stated that he did not 
understand the concerns because symptoms of fibrosis, pleural 
plaques, and pleural thickening are not present.  The 
examiner pointed out that it is not unusual for medical 
examiners to reach differing opinions as new test results 
become available.

The Board accords substantial probative value to the most 
recent VA examiner's report and opinion.  The examiner 
clarified the veteran's complicated disability picture 
regarding the lungs.  He found that the veteran does not have 
a clinical lung disease.  No previous examiner had the 
benefit of reviewing the entire claims file and the amount of 
medical evidence that had been associated with the file at 
the time of the most recent examination.  The October 2007 
examiner's opinion has support in the factual record as there 
are over ten normal x-ray and CT scan reports concerning the 
veteran's chest and lungs that were produced after Dr. 
R.B.L.'s July 1993 x-ray report.  Moreover, the veteran's PFT 
results were explained in the context of his obesity; the 
noted abnormality was not due to a lung disability.  The 
Board bases its finding primarily on the most recent VA 
examiner's report and opinion, as well as the entire body of 
medical evidence obtained during the pendency of the claim 
and appeal process.  Although the veteran was as likely as 
not exposed to asbestos during active military service, the 
Board finds that the veteran does not have a chronic lung 
disability, including asbestosis.  Consequently, service 
connection is not warranted for asbestosis or restrictive 
lung disease.

In Stegall v. West, the Court held that a remand by the Board 
confers on the veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  11 Vet. App. 268, 271 (1998).  In the veteran's 
case, the Board specified detailed instructions for an 
examination in the September 2007 remand.  Although the 
subsequent October 2007 VA examination report and March 2008 
opinion may not have been in strict compliance with the 
remand instructions, the information provided by the VA 
examiner was sufficient to resolve the issue for which the 
examination was requested.

The VA examination was conducted by a physician who 
satisfactorily addressed the medical questions before him.  
The examiner addressed the important aspects of the case, 
such as whether there was evidence of asbestosis or any other 
lung disease.  He also gave an opinion as to the cause of any 
symptoms related to the lungs especially in connection with 
previous PFT results.  Because of the examiner's findings 
with respect to the absence of a current lung disease, a 
portion of the remand instructions dealing with the etiology 
of a current lung disease were effectively rendered moot.  In 
sum, the Board's remand instructions were substantially 
complied with and the necessary information was provided in 
order to decide the claim.  See, e.g., D'Aries v. Peake, 
22 Vet. App. 97, 104-06 (2008) (holding that not strict, but 
substantial compliance with the terms of a Board's engagement 
letter is required) (citing Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (substantial compliance as applied to remand 
instructions)).

In addition to the objective medical evidence, the Board has 
considered the veteran's written contentions and hearing 
testimony with regard to his claim of service connection.  
While the Board does not doubt the sincerity of the veteran's 
belief that he has a lung disease that is related to his 
asbestos exposure in service, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the clinical diagnosis of an asbestos-related 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).  The veteran's representative also submitted medical 
internet research regarding asbestosis and the knee.  The 
asbestosis information is not probative because it does 
specifically address the veteran's case and the knee 
information is not relevant to the claim.

For all the foregoing reasons, the Board finds that the claim 
of service connection for asbestosis and/or restrictive lung 
disease must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for asbestosis and restrictive lung 
disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


